MATTHIAS, J.
1. The agreement of parties to a written contract is to be ascertained from the language of the instrument and there cari be no intendment or implication inconsistent witli the express terms thereof.
2. Except where the reformation of a written contract is sought in equity evidence cannot be introduced to show an agreement between the parties materially different from that expressed by clear arid unambiguous language of the instrument.
3. A lessee is liable upon his express covenant to pay rent during the term and to restore the property or pay damages for failure to do so though the premises had been re-leased by such lessee with the lessor’s assent and rents have been accepted by him from the second lessee.
Judgment affirmed in part and reversed, in part.
Marshall. C. J.> Day. Allen, Kinkade arid Robinson, JJ., -concur.